Motion granted and Order filed August 25, 2022.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-22-00613-CV
                                   ____________

                        IN RE MILTON JOVEL, Relator


                         ORIGINAL PROCEEDING
                        WRIT OF HABEAS CORPUS
                              280th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-36036

                                     ORDER

      On August 24, 2022, relator Milton Jovel (“Relator”) filed an emergency
motion seeking seeking a stay of enforcement of a contempt order signed by the
Honorable Barbara Stalder, Judge of the 280th District Court, in Harris County,
Texas, on August 22, 2022 (the “Contempt Order”). The motion, filed in association
with a petition for a writ of habeas corpus, seeks to stay the Contempt Order to the
extent it authorizes and requires Relator’s confinement due to violating a protective
order signed August 18, 2020.
      This court is authorized to grant temporary relief pending action on a petition
seeking extraordinary relief. See Tex. R. App. P. 52.10(a), (b). After considering
the motion, the court concludes the motion has merit, and the court is of the tentative
opinion that a serious question concerning the relief requested requires further
consideration. See Tex. R. App. P. 52.8(b). Accordingly, the court concludes the
Contempt Order’s authorization and requirement for Relator to be confined should
be stayed pending further order of this court. Accordingly, the court GRANTS
Relator’s motion for temporary relief. To the extent Relator has already been
incarcerated pursuant to the Contempt Order, the court orders the Sheriff of Harris
County to discharge Relator from custody on Relator executing and filing with the
Sheriff of Harris County a good and sufficient bond conditioned as required by law,
in the amount of $1,000. See Tex. R. App. P. 52.8(b)(3); see also Tex. Gov’t Code
Ann. § 22.221(d). In the event Relator has not been incarcerated, Relator shall
execute and file with the Sheriff of Harris County a good and sufficient bond in the
amount of $1,000 no later than September 1, 2022 in order to maintain the relief
granted by this motion, and the relief granted by this order shall immediately expire
if such a bond is not timely provided.

      In addition, the court requests that the real party in interest, Katherine Blanco,
file a response to Relator’s petition on or before September 9, 2022. See Tex. R.
App. P. 52.4, 52.8(b)(1).

                                         PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




                                          2